DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 13 is objected to because of the following informalities:  
Claim 13 line 2 recites “engineered”, but claim 1 line 4 recites “engineering”.  This appears to be a typographical error.
The Examiner suggests amending either “engineered” in claim 13 to “engineering” or “engineering” in claim 1 to “engineered” so as to have a consistent language in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 lines 1-2 recites “ASTM C150 Type 1 or CSA A3001-03 Type GU”, which is indefinite because the years when the standards were published or a copy of the standards for both ASTM and CSA were not provided.  The year when the standard was published/used or a copy of the standard is necessary because standards can change through the years. 


Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1 – 6, 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smart (U.S. Pat. No. 5,141,365) in view of Kang et al. (CN-106007502-A) (“Kang” hereinafter, with reference to the machine translation).

Regarding claim 1, in the interest of the clarity of the record and compact prosecution, the limitations “for use in mining processes” is the intended use of the paste.  "Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (see MPEP § 2111.02.II).  Thus, the intended use of the paste does not limit the claim.
Smart teaches a method of forming an infill in an underground void (see Smart at C2 L9-10), wherein the infill is taken to meet the claimed paste based on the structure as outlined below.  In addition, Smart teaches that the disclosure relates to backfilling in mines, tunneling or the like, i.e. the practice of placing a fill of material in an underground void (see Smart at C1 L6-8)
the paste comprising: 
mine tailings (see Smart at C2 L11-12 teaching forming a backfill slurry of water, substantially inert filler, and see Smart at C5 Table 2 L63-65 teaching the slurry composition comprises mine tailings); 
one or more binding agents (see Smart at C2 L12 teaching binder, which is taken to meet the claimed one or more binding agents); and

Smart does not explicitly disclose an engineering backfill fiber, but teaches that additives may be present, wherein polymeric materials is featured in the list (see Smart at C2 L68-C3 L2).
Like Smart, Kang teaches in the field of filling in mines (see Kang at [0002] teaching that the disclosure belong to the field of filling mining and resource recovery and reuse).  Kang also teaches a method for enhancing the mechanical properties of paste filling materials by using waste plastics (see Kang at [0002]).  
Kang continues to teach a step of sorting the collective waste plastics, selecting the types that can be made into high-quality fibers (see Kang at [0011]), and reshape the dried and broken plastic into plastic fibers (see Kang at [0013]).  The plastic fibers is taken to meet the claimed engineering backfill fiber.
Kang further teaches the beneficial effects of the disclosure (see Kang at [0041]), namely: 1) broaden the field of plastic waste recycling and increase the use of plastic waste (see Kang at [0042]), 2) the addition of fiber enhances the toughness of the paste filling material, improves the rigidity, and improves the effect of filling and mining (see Kang at [0043]), 3) recycling and reuse of plastic waste reduces the pollution of plastic waste to the environment (see Kang at [0044]), and 4) plastic fiber has the advantages of wear resistance, heat resistance, acid and alkali corrosion resistance, high strength and good elasticity to a certain extent, and can maintain its effectiveness in the underground mine environment for a long time (see Kang at [0045]).
As such, one of ordinary skill in the art would appreciate that Kang teaches the addition of plastic fibers into paste filling materials having beneficial effects as outlined above, and would therefore seek those advantages by adding the plastic fiber of Kang into Smart’s backfill slurry.  This is consistent with Smart’s teaching that additives, such as polymeric materials may be present in the backfill slurry.













Regarding claim 2, Smart as modified by Kang teaches the limitations as applied to claim 1 above, and Kang further teaches that the engineering backfill fiber is a plastic fiber (see Kang at [0013] teaching plastic fibers).

Regarding claim 3, Smart as modified by Kang teaches the limitations as applied to claims 1 and 2 above, and Kang further teaches that the plastic fiber are made of polyester and polypropylene (see Kang at [0036]). 

Regarding claim 4, Smart as modified by Kang teaches the limitations as applied to claims 1 and 2 above, and Kang further teaches that the plastic fiber is obtained from a plastic product, partially plastic product, recycled plastic product or partially recycled plastic product (see Kang at [0011] teaching sort the collected waste plastics, Kang at [0013] teaching reshape and draw the dried and broken plastic into plastic fiber, wherein the plastic fiber from the waste plastics is taken to meet the claimed recycled plastic product).

Regarding claims 5 and 6, Smart as modified by Kang teaches the limitations as applied to claim 1 above, and Smart further teaches that the one or more binding agents are cement and supplementary cementing materials (claim 5); and wherein the cement is Portland cement (claim 6) (see Smart at C2 L49-50 teaching the slurry may contain a wide range of settable binder additives, and see Smart at C2 L51-52 teaching ordinary Portland cement may be present).

Regarding claims 8 and 9, Smart as modified by Kang teaches the limitations as applied to claims 1 and 5 above, and Smart further teaches that the supplementary cementing materials are selected from the group consisting of: ground granulated blast furnace slag; fly ash; natural pozzolans; cement kiln dust; and waste glass (claim 8); and wherein the supplementary cementing material is ground granulated blast furnace slag (claim 9) (see Smart at C2 L49-50 teaching the slurry may contain a wide range of settable binder additives, and see Smart at C2 L64-65 teaching blast furnace slag or like pozzolanic material may be present).

Regarding claim 10, Smart as modified by Kang teaches the limitations as applied to claim 1 above, and Smart further teaches that the one or more binding agents are a composition comprising slag and Portland cement (see Smart at C2 L49-50 teaching the slurry may contain a wide range of settable binder additives, and see Smart at C5 L62-C64 L5, Table 2 teaching embodiments wherein the binder comprises slag and OPC (or Ordinary Portland Cement, see Smart at C3 L35-36)).

 Regarding claim 11, Smart as modified by Kang teaches the limitations as applied to claims 1 and 10 above, but Smart does not explicitly teach that the composition is 90 parts slag and 10 parts Portland cement.

Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Smart because there is a reasonable expectation of success that the Portland cement and slag weight percent ranges disclosed would be suitable.  


















Regarding claim 12, Smart as modified by Kang teaches the limitations as applied to claims 1 and 10 above, and Smart further teaches that the composition is provided at 3% by weight of the tailings (see Smart at C2 L49-51 teaching the slurry may contain a wide range of settable binder additives in a proportion of about 0.5 to about 15% by weight of the slurry.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)). 

Regarding claim 13, Smart as modified by Kang teaches the limitations as applied to claim 1 above, and Kang further teaches that the engineered backfill fiber is provided at 0.3% by weight of the tailings (see Kang at [0022] teaching that the mass ratio of the plastic fiber is prima facie case of obviousness exists (see MPEP § 2144.05 I)). 

Regarding claim 14, Smart as modified by Kang teaches the limitations as applied to claim 1 above, and Smart further teaches that the paste is used as backfill paste or in cemented rock fill (this limitation is directed towards the intended use of the paste of claim 1, and fails to recite any additional structural limitations (e.g. composition) of the paste. As such, this claim is being treated as being taught by the prior art as outlined above.	
In addition, Smart teaches a void in a mine is backfilled by a backfill slurry (see Smart at Abstract).

Regarding clam 15, Smart as modified by Kang teaches the limitations as applied to claim 1 above, and Smart further teaches a method of backfilling a portion of a mine, comprising: providing the paste backfill of claim 14; and pumping the paste backfill in to a portion of a mine (see Smart at Abstract teaching a void in a mine is backfilled by a backfill slurry, and see Smart at C2 L7-8 teaching the Figure of the drawing shows a view of the underground void being filled, which is taken to meet the claimed limitations).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smart as modified by Kang as applied to claim 1 above, and further in view of Purcell, Jr. et al. (U.S. Pub. No. 2015/0239782 A1) (“Purcell” hereinafter).

Regarding clam 7, Smart as modified by Kang teaches the limitations as applied to claims 1, 5 and 6 above, but Smart as modified by Kang does not explicitly teach that the Portland cement is ASTM C150 Type 1 or CSA A3001-03 Type GU.

Purcell further teaches that in some embodiments, the cementitious binder materials are chosen from those manufactured materials such as lime and Portland cement (see Purcell at [0049]), and in some embodiments, the one or more cementitious binder materials are chosen from Portland cements such as ASTM C150 Type 1, or CSA A3001-3 Type GU.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Portland cements such as ASTM C150 Type 1, or CSA A3001-3 Type GU as a binding agent because it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).

	Conclusion













Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731